Citation Nr: 0802168	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-05 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel

INTRODUCTION

The veteran served on active duty in the Army from April 1958 
to April 1960.  He subsequently had 5 years of unverified 
service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied entitlement to service connection for 
bilateral hearing loss and tinnitus.  The veteran has not 
filed a NOD with respect to the tinnitus claim.  Therefore, 
that claim is not on appeal.


FINDING OF FACT

The evidence fails to connect the veteran's bilateral hearing 
loss with service. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

The Board must consider whether VA has satisfied all duties 
to notify and assist the  veteran with respect to the claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2007).  Upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim; this notice requires VA 
to indicate which portion of that information and evidence is 
to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO sent pre-adjudication correspondence to 
the veteran in March 2005 and August 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the RO's decision.  There was no harm to the 
veteran; VA made all efforts to notify and to assist the 
veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the veteran's possession.  Any defect with regard to the 
timing of the notice to the veteran was harmless because of 
the thorough and informative notices provided throughout the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Additionally, since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. at 473.  Thus, VA has 
satisfied its "duty to notify" the veteran.

VA has obtained service medical records and private medical 
records, assisted the veteran in obtaining evidence, afforded 
the veteran a physical examination, and obtained a medical 
opinion as to the etiology of the claimed disability.  VA has 
not had any failure to obtain evidence of which VA must 
notify the veteran.  38 C.F.R. § 3.159(e).  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. 
§ 3.159.  

Background and analysis

The veteran contends that he currently suffers from bilateral 
hearing loss caused by noise from weapons firing during in-
service training.  His service records establish that his MOS 
was Field Communications Crewman and that he received the 
Marksman Badge (Rifle).  The veteran contends that his 
hearing loss has gradually worsened over time.  In his 
February 2006 Form 9, he further contends that subsequent to 
service, he wore hearing protection when indicated by his 
employer.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a findings of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current hearing disability is the result 
of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. 
App. at 159-60.

Service medical records reflect that, at the veteran's pre-
induction physical examination in May 1957, his hearing was 
found to be 15/15 for whispered and spoken voice, in both 
ears.  At his induction physical examination in April 1958, 
his hearing was found to be 15/15 for whispered voice, in 
both ears.  At the veteran's discharge physical examination 
in April 1960, his hearing was again found to be 15/15 for 
whispered and spoken voice, in both ears.  Finally, at his 
reenlistment physical examination in March 1964, his hearing 
was found to be 15/15 for whispered and spoken voice, in both 
ears.  15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137 
(1992).  

An October 1985 audiogram performed by Campbell Soup Company 
(Campbell Soup) noted pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20/20
50
60
60
LEFT
20
20/20
50
65
60

At that time, the veteran indicated that he had received a 
hearing test from a private provider in 1978, and that the 
results were "OK."  He also described a history of noise 
exposure that included employment at a cotton mill and 
exposure to lawnmowers, power equipment, chainsaws, and 8 
inch Army guns.

A February 2004 VA medical treatment note indicates that the 
veteran complained of diminished hearing.

A September 2005 VA medical treatment note indicates that the 
veteran was diagnosed with mild serious otitis.

On the authorized VA audiological evaluation in November 
2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
55
55
60
LEFT
30
45
65
65
65

Speech audiometry revealed speech recognition ability of 92% 
in the right ear and 88 in the left ear.  The examiner 
diagnosed a normal to moderately severe sensorineural hearing 
loss.

Upon VA examination of the ears in November 2005, the veteran 
reported a long history of bilateral progressive hearing loss 
since at least the early to mid 1980's.  He related that 
while in-service he had been involved in training exercises 
with heavy artillery.  He denied significant post-service 
noise exposure other than occasional recreational hunting and 
shooting.  The physician stated that he reviewed the claims 
file and that the veteran's audiometric thresholds at 
separation were "completely normal."  His diagnosis 
included bilateral mild to severe sensorineural hearing loss.  
Although the 1985 Campbell Soup audiogram showed a 
significant hearing loss, the physician stated that "it 
should be noted this would have occurred approximately 25 
years after separation from service."  The doctor concluded 
that "it is less likely than not" that the veteran's 
hearing loss is related to military acoustic trauma.  He 
noted that "hearing loss caused by acoustic trauma occurs 
during the time frame of exposure and does not occur many 
years after-the-fact."

The Board notes that the November 2005 audiological 
examination shows a current bilateral hearing loss which 
meets VA requirements under section 3.385 for a hearing loss 
disability.  Therefore, the remaining question regarding his 
claim for service connection is whether hearing loss had its 
onset in service or is the result of a disease, injury, or 
event, including noise exposure, in service.

The veteran is competent to report symptoms which come to him 
through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  As a layperson, however, the veteran is not 
competent to provide a medical diagnosis or nexus opinion.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The service 
medical records lack any finding, treatment, or diagnosis of 
hearing loss.  The physical examination upon separation from 
service in 1960 found the veteran's ears to be normal.  The 
first medical evidence of hearing loss appeared on 
examination in 1985, approximately 25 years following the 
veteran's separation from service.  In rendering a 
determination on the merits of claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); 
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Here, the 
lack of any documented treatment for the veteran's hearing 
loss for 25 years after his separation from active service, 
despite complaints of continuing symptomatology, is evidence 
against a finding that he had this condition during service.  

While service connection for hearing loss is not precluded in 
cases where the regulation's requirements were first met 
after service, the evidence must show that a current hearing 
disability is the result of an injury or disease incurred in 
service.  That determination depends on a review of all the 
evidence of record including that pertinent to service.  
Hensley, 5 Vet. App. at 159-60.

In this case, no doctor has linked the hearing loss to 
service or otherwise conflicted with the VA examiner's 
findings.  The examiner who conducted the November 2005 
examination reviewed the claims file and found it unlikely 
that the veteran's hearing loss is the result of noise 
exposure in service because his hearing was normal at the 
time of discharge from service.  The Board further notes that 
the veteran's 1985 Campbell Soup hearing examination 
indicates that he worked as a heavy equipment operator post-
service.  It can be presumed that a heavy equipment operator 
is exposed to loud noise.    

The Board concludes that service connection must be denied.  
As reflected by the discussion above, the preponderance of 
the evidence is against the veteran's claim and the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


